UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7622


DONALD RICHARD ONKLE,

                Plaintiff - Appellant,

          v.

RAY HC, Regional Director, Health Services Director or Chief
of Operations for Offender Management; VARGO, Warden; KING,
Doctor,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:12-cv-00850-AJT-IDD)


Submitted:   November 13, 2012            Decided:   January 18, 2013


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Richard Onkle, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Donald     Richard   Onkle       appeals   the   district     court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have    reviewed    the   record     and    find   no    reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Onkle v. Ray, No. 1:12-cv-00850-AJT-IDD (E.D. Va. filed

Sept. 5, 2012 & entered Sept. 6, 2012).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                          2